737 N.W.2d 344 (2007)
Mark J. JEFFREY, Relator,
v.
BANANA REPUBLIC, and American Home Assurance, adm'd by AIG Claim Services, Inc., Respondents.
No. A07-1033.
Supreme Court of Minnesota.
August 21, 2007.
David C. Wulff, Law Office of David C. Wulff, Roseville, MN, for Relator.
Nicole B. Surges, William M. Topka, Erstad & Riemer, P.A., Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
PAUL H. ANDERSON, Associate Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed May 1, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).